Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hayek (US 20020141289).
With regard to claim 1 Halyek discloses a wristwearable device for displaying travel information using 
at least one travel information indicator (2, 3), the wristwearable device comprising: 
a receiver (6) for receiving data indicative of the travel information from a transmitting device (GPS – abstract); 
at least a first actuation mechanism (11; paragraph 16), operatively coupled to the at least one travel information indicator (paragraph 16), for rotating the at least one travel information indicator in at least one of a clockwise and counterclockwise direction (paragraph 16; figure 5); 
a controller (8 figure 2), operably coupled to the receiver and the actuation mechanism, for causing the at least first actuation mechanism to rotate the at least one travel information 
wherein the position of the at least one travel information indicator conveys information regarding a travel (A, B, figure 5).

With regard to claim 10 Halyek discloses a wristwearable device for displaying travel information using 
at least one travel information indicator (2, 3), the wristwearable device comprising: 
a receiver (6) for receiving data indicative of the travel information (2, 3);
at least a first actuation mechanism (11), operatively coupled to the at least one travel information indicator (2, 3), for rotating the at least one travel information indicator in at least one of a clockwise and counterclockwise direction (paragraph 16, figure 2, figure 5); 
a controller (8 figure 2), operably coupled to the receiver and the actuation mechanism, for causing the at least first actuation mechanism to rotate the at least one travel information indicator in at least one of the clockwise and counterclockwise direction based on the data received by the receiver (paragraph 16, figure 2, figure 5); and 
wherein the position of the at least one travel information indicator conveys information regarding a travel (A, B, figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3-6-21
/SEAN KAYES/Primary Examiner, Art Unit 2844